DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Mark D. Pratt, on August 12, 2022. The application has been amended as follows: 

3.	in the claims: 

	Please Rewrite the Claims as follow:

1.	(Currently Amended)  A method for transferring a media session from a companion device to a media hub device connected in a network, the method comprising: 
executing a swipe operation on the companion device in order to initiate a transfer of the media session; 
transmitting a scan request from the companion device to media hub devices connected in the network based on the swipe operation; 
receiving at the companion device a response packet from each media hub device based on the scan request, each response packet including a media access control (MAC) address;
calculating in the companion device a received signal strength indicator (RSSI) indicating signal strengths of the media hub devices based on each response packet;
determining in the companion device a media hub device having a strongest signal strength based on the calculated RSSI and the MAC address for each media hub device; and 
transferring over Internet Protocol (IP) a media session executing on the companion device to the media hub device having the strongest signal strength using a stored IP address for the media hub device,
wherein the transmitting of the scan requests, the receiving of the response packets, the calculating of the RSSIs, the determining the hub media device, and the transferring of the media session are sequentially performed based on the execution of the swipe operation, and 
wherein the method further comprises:
periodically transmitting from the companion device an IP multicast device discovery request to the media hub devices; and 
creating in the companion device a table of all the media hub devices in the network, the table including the device names, corresponding IP addresses, and the MAC addresses of the media hub devices, 
wherein the stored IP address used for transferring the media session to the media hub device is selected from the table.

2.	(Currently Amended)  The method according to claim 1, wherein each response packet includes and the method further comprises:


receiving at the companion device a unicast device discovery response from each media hub device based on the device discovery request, each device discovery response including the device name and the MAC address of each media hub device transmitting the device discovery response



3.	(Original)  The method according to claim 1, wherein each response packet is a Bluetooth Low Energy (BLE) advertisement packet and the MAC address is a BLE MAC address.

4. 	(Original)  The method according to claim 2, wherein the MAC address in each device discovery response is a BLE MAC address.

5.	(Original)  The method according to claim 2, further comprising:
	updating the table in the companion device to include the signal strengths of the media hub devices based on the RSSIs,
	wherein the signal strengths and order of the media hub devices in the table are periodically updated based on changes in the RSSIs.

6. 	(Currently Amended)  A non-transitory computer-readable recording medium in transferring a media session from a companion device to a media hub device connected in a network, the non-transitory computer-readable recording medium storing one or more programs which when executed by a hardware processor of the companion device perform steps comprising: 
detecting a swipe operation performed on the companion device, the swipe operation being performed in order to initiate a transfer of a media session; 
transmitting a scan request from the companion device to media hub devices connected in the network based on the swipe operation; 
receiving at the companion device a response packet from each media hub device based on the scan request, each response packet including a media access control (MAC) address;
calculating in the companion device a received signal strength indicator (RSSI) indicating signal strengths of the media hub devices based on each response packet;
determining in the companion device a media hub device having a strongest signal strength based on the calculated RSSI and the MAC address for each media hub device; and 
transferring over Internet Protocol (IP) a media session executing on the companion device to the media hub device having the strongest signal strength using a stored IP address for the media hub device,
wherein the transmitting of the scan requests, the receiving of the response packets, the calculating of the RSSIs, the determining the hub media device, and the transferring of the media session are sequentially performed based on the detected swipe operation, and 
wherein the one or more programs when executed by the hardware processor further comprises:
periodically transmitting from the companion device an IP multicast device discovery request to the media hub devices; and 
creating in the companion device a table of all the media hub devices in the network, the table including the device names, corresponding IP addresses, and the MAC addresses of the media hub devices, 
wherein the stored IP address used for transferring the media session to the media hub device is selected from the table.

7.	(Currently Amended)  The non-transitory computer-readable recording medium method according to claim 6, wherein each response packet includes a device name, and 
the one or more programs when executed by the hardware processor further comprises:

receiving at the companion device a unicast device discovery response from each media hub device based on the device discovery request, each device discovery response including the device name and the MAC address of each media hub device transmitting the device discovery response



8. 	(Original)  The non-transitory computer-readable recording medium according to claim 6, wherein each response packet is a Bluetooth Low Energy (BLE) advertisement packet and the MAC address is a BLE MAC address.

9.	(Original)  The non-transitory computer-readable recording medium according to claim 7, wherein the MAC address in each device discovery response is a BLE MAC address.

10.	(Original)  The non-transitory computer-readable recording medium according to claim 7, further comprising:
	updating the table in the companion device to include the signal strengths of the media hub devices based on the RSSIs,
	wherein the signal strengths of the media hub devices in the table are periodically updated based on changes in the RSSIs.
 
 11. 	(Currently Amended)  A system for transferring a media session from a companion device to a media hub device connected in a network, the system comprising: 
	a companion device configured to execute the media session, the companion device including a communication interface, a user interface, a hardware processer, and a memory storing one or more programs;
	media hub devices each configured to receive and execute the media session, each media hub device including a communication interface, a hardware processer, and a memory storing one or more programs; and 
a communication connection configured to establish a connection between the communication interface of the companion device and the communication interface of each media hub device, 
wherein the one or more programs when executed by the respective hardware processors of the companion device and the media hub devices control the system to:
detect a swipe operation performed using the user interface of the companion device, the swipe operation being performed in order to initiate a transfer of a media session, 
transmit a scan request from the communication interface of the companion device to communication interfaces of the media hub devices over the communication connection, based on the swipe operation, 
receive at the communication interface of companion device a response packet transmitted over the communication connection from each media hub device based on the scan request, each response packet including a media access control (MAC) address;
calculate in the companion device a received signal strength indicator (RSSI) indicating signal strengths of the media hub devices based on each response packet,
determine in the companion device a media hub device having a strongest signal strength based on the calculated RSSI and the MAC address for each media hub device; and 
transfer, over Internet Protocol (IP) and using the communication connection, the media session executing on the companion device to the media hub device having the strongest signal strength, based on a stored IP address for the media hub device,
wherein the transmitting of the scan requests, the receiving of the response packets, the calculating of the RSSIs, the determining the hub media device, and the transferring of the media session are sequentially performed based on the detected swipe operation, and 
wherein the one or more programs when executed by the respective hardware processors of the companion device and the media hub devices further control the system to:
periodically transit from the communication interface of companion device over the communication connection an IP multicast device discovery request to the media hub devices; and 
create in the memory of the companion device a table of all the media hub devices in the network, the table including the device names, corresponding IP addresses, and the MAC addresses of the media hub devices, 
wherein the stored IP address used to transfer the media session to the media hub device is selected from the table.

12.	(Currently Amended)  The system according to claim 11, wherein each response packet includes a device name, and 
the one or more programs when executed by the respective hardware processors of the companion device and the media hub devices further control the system to:

receive at the communication interface of the companion device a unicast device discovery response from each media hub device transmitted over the communication connection based on the device discovery request, each device discovery response including the device name and the MAC address of each media hub device transmitting the device discovery response



13.	(Original)  The system according to claim 11, wherein each response packet is a Bluetooth Low Energy (BLE) advertisement packet and the MAC address is a BLE MAC address.

14. 	(Original)  The system according to claim 12, wherein the MAC address in each device discovery response is a BLE MAC address.

15.	(Original)  The system according to claim 11, wherein the one or more programs when executed by the respective hardware processors of the companion device and the media hub devices further control the system to:
	update the table in the memory of the companion device to include the signal strengths of the media hub devices based on the RSSIs,
	wherein the signal strengths of the media hub devices in the table are periodically updated based on changes in the RSSIs.

16.	(Original)  The system according to claim 11, wherein the media hub device is a set-top box or smart media device, and the network is a residential wireless network.

17.	(Original)  The system according to claim 11, wherein the companion device is wireless mobile device including a smartphone, tablet, digital personal assistance, or hand-held wireless device. 

18.	(Currently Amended)  A companion device for transferring a media session to a media hub device connected in a network, the companion device comprising: 
	a communication interface; 
a user interface;
a hardware processer; and
a memory storing one or more programs, 
wherein the one or more programs when executed by the hardware processor control the companion device to:
detect a swipe operation performed via the user interface, the swipe operation being performed in order to initiate a transfer of the media session, 
transmit a scan request from the communication interface to media hub devices over a communication connection, based on the swipe operation, 
receive at the communication interface a response packet transmitted over the communication connection from each media hub device based on the scan request, each response packet including a media access control (MAC) address;
calculate a received signal strength indicator (RSSI) indicating signal strengths of the media hub devices based on each response packet,
determine a media hub device having a strongest signal strength based on the calculated RSSI and the MAC address for each media hub device; and 
transfer, over Internet Protocol (IP) and using the communication connection, the media session executing on the companion device to the media hub device having the strongest signal strength, based on a stored IP address for the media hub device,
wherein the transmitting of the scan requests, the receiving of the response packets, the calculating of the RSSIs, the determining the hub media device, and the transferring of the media session are sequentially performed based on the detected swipe operation, and 
wherein the one or more programs when executed by the hardware processor further control the companion device to:
periodically transmit from the communication interface over the communication connection an IP multicast device discovery request to the media hub devices; and 
create in the memory of the companion device a table of all the media hub devices in the network, the table including the device names, corresponding IP addresses, and the MAC addresses of the media hub devices, 
wherein the stored IP address used to transfer the media session to the media hub device is selected from the table. 

19.	(Currently Amended)  The companion device according to claim 18, wherein each response packet includes a device name, and 


receive at the communication interface a unicast device discovery response from each media hub device transmitted over the communication connection based on the device discovery request, each device discovery response including the device name and the MAC address of each media hub device transmitting the device discovery response


 

20.	(Original)  The companion device according to claim 18, wherein the one or more programs when executed by the hardware processor further control the companion device to:
update the table in the companion device to include the signal strengths of the media hub devices based on the RSSIs,
	wherein the signal strengths of the media hub devices in the table are periodically updated based on changes in the RSSIs.

21. 	(Original)  The companion device according to claim 18, wherein the companion device is wireless mobile device including a smartphone, tablet, digital personal assistance, or hand-held wireless device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468